Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

This EXECUTIVE EMPLOYMENT AGREEMENT (“Agreement”) is made as of May [    ],
2016, by and between Oncothyreon Inc. (the “Company”) and [                    ]
(“Executive”).

R E C I T A L S

WHEREAS, the Company and Executive are parties to that certain Offer Letter,
dated and effective as of [                    ], and as amended from time to
time, pursuant to which Executive is employed by the Company (the “Offer
Letter”);

WHEREAS, the Company and Executive wish to amend and restate the Offer Letter
pursuant to the terms of this Agreement, which shall replace and supersede the
Offer Letter;

WHEREAS, the Company has issued, or will issue, Executive stock options under
any equity incentive compensation plan(s) sponsored by the Company with such
issuance contingent upon Executive’s execution of this Agreement;

WHEREAS, this Agreement contains various enhancements to the terms and
conditions of Executive’s employment, the sufficiency of which, the parties
hereto acknowledge as good and valuable consideration for the amendment and
restatement of the Offer Letter; and

WHEREAS, the Company has authorized and approved the execution of this Agreement
and Executive desires to be employed by the Company on the terms and conditions
set forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing recitals, the mutual covenants
and conditions herein, and other good and valuable consideration, the receipt
and adequacy of which is hereby acknowledged, the parties hereby agree as
follows:

A G R E E M E N T

1. Employment and Term. Subject to the provisions of Section 5 below, Executive
shall be employed by the Company as of the date of this Agreement (the
“Effective Date”) and continue until terminated as described in Section 5.1 (the
“Term”) on the terms and subject to the conditions set forth in this Agreement.

2. Position, Duties and Responsibilities; Location.

2.1 Position and Duties. Executive shall be employed as the
[                    ] of the Company. Executive shall have the duties, powers
and authority as are commensurate with his position, including such other duties
and responsibilities as are reasonably delegated to him from time to time by the
[                     (the “                    ”)]. Executive shall report to
the [                    ].

2.2 Exclusive Services and Efforts. Executive agrees to devote his efforts,
energies, and skill to the discharge of the duties and responsibilities
attributable to his position and, except as set forth herein, agrees to devote
substantially all of his professional time and attention exclusively to the
business and affairs of the Company; provided, that nothing herein shall
preclude Executive from accepting appointment to or serving or continuing to
serve on any other board of directors or trustees of any charitable
organization; further provided, that such activities do not conflict with the
obligations of Executive under the terms of the Employee Confidentiality,
Invention Assignment and Non-Compete Agreement or any other of Executive’s
restrictive covenants with the Company or an affiliate, or materially interfere
with the performance of Executive’s duties hereunder



--------------------------------------------------------------------------------

3. Compensation.

3.1 Base Salary. During the Term, the Company hereby agrees to pay to Executive
an annualized base salary of [                     ($        )] (the “Salary”),
subject to all applicable Federal, state and local income and employment taxes
and other required or elected withholdings and deductions, payable in equal
installments on the Company’s regularly-scheduled paydays as it is earned.
Executive’s Salary will be reviewed at least annually by the Compensation
Committee (the “Compensation Committee”) of the Board of Directors of the
Company (the “Board”) and, when appropriate as determined in the Compensation
Committee’s discretion, may be adjusted (in which case such adjusted amount
shall be the “Salary” hereunder).

3.2 Annual Cash Bonus.

(a) For each calendar year that ends during the Term (subject to proration in
accordance with Section 3.2(b)), Executive shall be entitled to participate in
any employee bonus plan sponsored by the Company with an incentive compensation
target amount equal to [                     (        %)] of Executive’s Salary
(the “Annual Cash Bonus”); provided, however, that the failure of the Company to
award any such Annual Cash Bonus and/or other incentive compensation shall not
give rise to any claim against the Company. The amount, if any, and timing of
such Annual Cash Bonus, shall be determined based upon the performance of the
Company and Executive. The amount, if any, and timing of the Annual Cash Bonus
shall be determined by the Compensation Committee or its delegate in its sole
discretion; provided, that any such Annual Cash Bonus shall be paid to Executive
no later than March 15 of the calendar year following the year in which the
Annual Cash Bonus was earned, subject to any payment delays that would be
permitted without causing this bonus right to cease to qualify as a short-term
deferral that is exempt from Section 409A of the Internal Revenue Code, as
amended (the “Code”). Except as otherwise set forth in this Section 3.2, payment
of the Annual Cash Bonus is conditioned upon Executive remaining employed with
the Company as of the payment date.

(b) If Executive’s employment terminates before the end of the applicable bonus
performance period pursuant to Section 5.2 or 5.3 below, upon the satisfaction
of the requirements of Section 5.7, Executive shall be entitled to a portion of
the Annual Cash Bonus determined by multiplying Executive’s target Annual Cash
Bonus amount by a fraction equal to the number of days of Executive’s employment
during such applicable period divided by the total number of days in the
applicable bonus performance period (the “Pro-Rated Cash Bonus”). Payment of any
bonus under this Section 3.2(b) shall be made in accordance with Section 5.2 or
5.3 below.

3.3 Annual Equity Award. Executive will be eligible for annual grants of
long-term incentive and equity compensation awards at the Compensation
Committee’s good faith discretion under any equity incentive compensation plan
sponsored by the Company from time to time.

3.4 Change in Control Bonus. Executive shall be eligible for a special, one-time
bonus at the Compensation Committee’s discretion upon a Change in Control (the
“Change in Control Bonus”); provided, however, that the failure of the Company
to award any such Change in Control Bonus shall not give rise to any claim
against the Company. The amount, if any, and timing of the Change in Control
Bonus shall be determined by the Compensation Committee or its delegate in its
sole discretion; provided, that any such Change in Control Bonus shall be paid
to Executive within ninety (90) days following a Change in Control.

 

- 2 -



--------------------------------------------------------------------------------

4. Employee Benefits.

4.1 Participation in Benefit Plans. During the Term, Executive shall be entitled
to participate in such health, group insurance, welfare, pension, and other
employee benefit plans, programs and arrangements as are made generally
available from time to time to executives of the Company (which shall include
customary health, life insurance and disability plans), such participation in
each case to be on terms and conditions no less favorable to Executive than to
other executives of the Company generally.

4.2 Fringe Benefits, Perquisites and Vacations. During his employment by the
Company, Executive shall be entitled to participate in all fringe benefits and
perquisites made available to other executives of the Company, such
participation to be at levels, and on terms and conditions, that are
commensurate with his position and responsibilities at the Company and that are
no less favorable than those applying to other executives of the Company at the
same level.

4.3 Vacation. Executive shall be entitled to earn and use vacation pursuant to
the Company’s vacation policy as in effect from time to time for executives of
the Company; provided that Executive shall be entitled to four (4) weeks of
vacation per annum.

4.4 Reimbursement of Expenses. The Company shall reimburse Executive for all
reasonable business and travel expenses incurred in the performance of his job
duties and the promotion of the Company’s business promptly upon presentation of
appropriate supporting documentation and otherwise in accordance with the
expense reimbursement policy of the Company.

5. Termination.

5.1 General. The Company may terminate Executive’s employment for any reason or
no reason, and Executive may terminate his employment for any reason or no
reason, in either case subject only to the terms of this Agreement. In the event
of the termination of Executive’s employment hereunder for any reason, he shall
promptly resign from any position he then holds that is affiliated with the
Company or that he was holding at the Company’s request. For purposes of this
Agreement, the following terms have the following meanings:

(a) “Accrued Obligations” shall mean: (i) Executive’s earned but unpaid Salary
through the Termination Date; (ii) a lump-sum payment in respect of accrued but
unused vacation days at Executive’s per-business-hourly Salary rate in effect as
of the Termination Date; (iii) any unpaid expense or other reimbursements due
pursuant to Section 4.4 hereof or otherwise, and (iv) reimbursement of
contributions to the Company’s ESPP to the extent those contributions have not
been converted to shares as of the Termination Date.

(b) “Cause” shall mean (i) Executive willfully engages in illegal conduct or
gross misconduct which is injurious to the Company or an affiliated company;
(ii) Executive is convicted of, or pleads guilty or nolo contendere to, a felony
or a crime involving moral turpitude; (iii) Executive engages in fraud,
misappropriation, embezzlement or any other act or acts of dishonesty resulting
or intended to result directly or indirectly in a gain or personal enrichment at
the expense of the Company or an affiliated company; (iv) Executive’s material
breach of any written policy of the Company or an affiliated Company; or (v)
Executive refuses to perform, or repeatedly fails to undertake good faith
efforts to perform, the duties or responsibilities reasonably assigned to him
(consistent with Section 2) by the [                    ], which non-performance
has continued for thirty (30) days following Executive’s receipt of written
notice from the Board of such non-performance.

 

- 3 -



--------------------------------------------------------------------------------

(c) “Change in Control” for purposes of this Agreement shall mean the first to
occur of any of the following, provided that for any distribution that is
subject to Section 409A (as defined in Section 7.2), a Change in Control under
this Agreement shall be deemed to occur only if such event also satisfies the
requirements under Treas. Regs. Section 1.409A-(i)(5):

(i) any Person becomes the “beneficial owner” (as defined in Rule 13d-3 of the
United States Securities Exchange Act of 1934, as amended), directly or
indirectly, of securities of the Company representing more than fifty percent
(50%) of the total voting power represented by the Company’s then-outstanding
voting securities; provided, however, that the acquisition of additional
securities by any one Person who is considered to own more than fifty percent
(50%) of the total voting power of the securities of the Company will not be
considered a Change in Control;

(ii) the consummation of the sale, transfer or disposition by the Company of all
or substantially all of the Company’s assets;

(iii) the consummation of a merger or consolidation of the Company with any
other corporation, other than a merger or consolidation which would result in
the voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) more than fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation;

(iv) any other transaction which qualifies as a “corporate transaction” under
Section 424(a) of the Code wherein the stockholders of the Company give up all
of their equity interest in the Company (except for the acquisition, sale or
transfer of all or substantially all of the outstanding shares of the Company);
or

(v) a change in the effective control of the Company that occurs on the date
that a majority of members of the Board is replaced during any twelve (12) month
period by members of the Board whose appointment or election is not endorsed by
a majority of the members of the Board prior to the date of the appointment or
election; provided, however, that if any Person is considered to be in effective
control of the Company, the acquisition of additional control of the Company by
the same Person will not be considered a Change in Control.

For purposes of this Section 5.1(c), Persons will be considered to be acting as
a group if they are owners of a corporation that enters into a merger,
consolidation, purchase or acquisition of stock, or similar business transaction
with the Company.

(d) “Disability” shall mean that Executive has been unable, with or without
reasonable accommodation and due to physical or mental incapacity, to
substantially perform his duties and responsibilities hereunder for one hundred
eighty (180) consecutive days.

(e) “Good Reason” shall mean the occurrence of any of the following events
without Executive’s express prior written consent: (i) material diminution of
Executive’s job responsibilities as such responsibilities exist as of the
Effective Date; provided, however, that a change in Executive’s title and/or who
he reports to within twelve (12) months following the Effective Date shall not
be considered Good Reason unless such change occurs following a Change in
Control; (ii) the material reduction in Executive’s Salary, unless such
reduction is part of a reduction in compensation for all employees of the
Company in general; or (iii) relocation of Executive’s principal office, or
principal place of employment, to a location that is more than fifty (50) miles
from Executive’s principal office, or principal place of employment.

 

- 4 -



--------------------------------------------------------------------------------

A termination of employment by Executive for Good Reason shall be effectuated by
giving the Company written notice (“Notice of Termination for Good Reason”), not
later than thirty (30) days following the occurrence of the circumstance that
constitutes Good Reason, setting forth in reasonable detail the specific conduct
of the Company that constitutes Good Reason. The Company shall be entitled,
during the thirty (30) day period following receipt of a Notice of Termination
for Good Reason, to cure the circumstances that gave rise to Good Reason,
provided that the Company shall be entitled to waive its right to cure or reduce
the cure period by delivery of written notice to that effect to Executive (such
thirty (30) day or shorter period, the “Cure Period”). If, during the Cure
Period, such circumstance is remedied, Executive will not be permitted to
terminate employment for Good Reason as a result of such circumstance. If, at
the end of the Cure Period, the circumstance that constitutes Good Reason has
not been remedied, Executive will be entitled to terminate employment for Good
Reason during the ten (10) day period that follows the end of the Cure Period.
If Executive does not terminate employment during such ten (10) day period,
Executive will not be permitted to terminate employment for Good Reason as a
result of such circumstance.

(f) “Person” shall mean a “person” as such term is used in Sections 13(d) and
14(d) of the United States Securities Exchange Act of 1934, as amended.

(g) “Termination Date” shall mean the date on which Executive’s employment
hereunder terminates in accordance with this Agreement.

5.2 Termination by the Company Without Cause. In the event that Executive’s
employment is terminated by the Company without Cause, the Term shall expire on
the Termination Date and Executive shall be entitled to:

(a) a single sum cash amount, payable not later than the sixtieth (60th) day
following his Termination Date, in an amount equal to Nine (9) months of
Executive’s Salary as in effect immediately prior to the Termination Date;

(b) the greater of (i) the Pro-Rated Cash Bonus described in Section 3.2(b); and
(ii) seventy-five percent (75%) of Executive’s target Annual Cash Bonus, payable
on the sixtieth (60th) day following his Termination Date;

(c) continued medical (health, dental, prescription drug and vision) benefits to
the same extent in which Executive participated prior to the Termination Date
(with Executive required to pay the amount Executive would have been required to
pay for such coverage had Executive remained an active employee at such time)
for a period of Nine (9) months following the Termination Date; provided,
however, if the Company cannot provide, for any reason, Executive or his
dependents with the opportunity to participate in the benefits to be provided
pursuant to this paragraph, the Company shall pay to Executive a single sum cash
payment, payable within sixty (60) days following the date the Company cannot
provide such benefits, in an amount equal to the fair market value of the
benefits to be provided pursuant to this paragraph; and

(d) the Accrued Obligations.

5.3 Termination by Executive With Good Reason. In the event that Executive’s
employment is terminated by Executive for Good Reason, the Term shall expire on
the Termination Date and Executive shall be entitled to:

(a) a single sum cash amount, payable not later than the sixtieth (60th) day
following his Termination Date, in an amount equal to Nine (9) months of
Executive’s Salary as in effect immediately prior to the Termination Date;

 

- 5 -



--------------------------------------------------------------------------------

(b) the Pro-Rated Cash Bonus described in Section 3.2(b) payable on the sixtieth
(60th) day following his Termination Date;

(c) continued medical (health, dental, prescription drug and vision) benefits to
the same extent in which Executive participated prior to the Termination Date
(with Executive required to pay the amount Executive would have been required to
pay for such coverage had Executive remained an active employee at such time)
for a period of Nine (9) months following the Termination Date; provided,
however, if the Company cannot provide, for any reason, Executive or his
dependents with the opportunity to participate in the benefits to be provided
pursuant to this paragraph, the Company shall pay to Executive a single sum cash
payment, payable within sixty (60) days following the date the Company cannot
provide such benefits, in an amount equal to the fair market value of the
benefits to be provided pursuant to this paragraph; and

(d) the Accrued Obligations.

5.4 Death and Disability. Executive’s employment shall terminate in the event of
his death, and either Executive or the Company may terminate Executive’s
employment in the event of his Disability (provided that no termination of
Executive’s employment hereunder for Disability shall be effective unless the
party terminating Executive’s employment first gives at least fifteen (15) days’
written notice of such termination to the other party). In the event that
Executive’s employment hereunder is terminated due to his death or Disability,
the Term shall expire on the Termination Date and he and/or his estate or
beneficiaries (as the case may be) shall be entitled to the Accrued Obligations.

5.5 Termination by the Company For Cause or by Executive Without Good Reason. In
the event that Executive’s employment hereunder is terminated by Executive
without Good Reason or by the Company for Cause, the Term shall expire as of the
Termination Date and Executive shall be entitled to the Accrued Obligations.

5.6 Due to Change in Control. In the event that within twelve (12) months
following a Change in Control Executive terminates his employment hereunder with
Good Reason or the Company (or its successor) terminates Executive’s employment
hereunder without Cause, then, in lieu of the payments otherwise due to
Executive under Section 5.2 or 5.3 above, the Term shall expire on the
Termination Date and Executive shall be entitled to:

(a) a single sum cash amount, payable on the sixtieth (60th) day following his
Termination Date, in an amount equal to Eighteen (18) months of Executive’s
Salary as in effect immediately prior to the Termination Date;

(b) one hundred percent (100%) of Executive’s target Annual Cash Bonus described
in Section 3.2(a) payable on the sixtieth (60th) day following his Termination
Date;

(c) continued medical (health, dental, prescription drug and vision) benefits to
the same extent in which Executive participated prior to the Termination Date
(with Executive required to pay the amount Executive would have been required to
pay for such coverage had Executive remained an active employee at such time)
for a period of Eighteen (18) months following the Termination Date; provided,
however, if the Company cannot provide, for any reason, Executive or his
dependents with the opportunity to participate in the benefits to be provided
pursuant to this paragraph, the Company shall pay

 

- 6 -



--------------------------------------------------------------------------------

to Executive a single sum cash payment, payable within sixty (60) days following
the date the Company cannot provide such benefits, in an amount equal to the
fair market value of the benefits to be provided pursuant to this paragraph;

(d) full vesting, exercisability and non-forfeitability, as applicable, as of
his Termination Date, of any outstanding, unvested equity or equity-based
awards; and

(e) the Accrued Obligations.

5.7 Release. Executive’s entitlement to the payments described in this Section 5
is expressly contingent upon Executive first providing the Company with a signed
release in substantially the form attached hereto as Exhibit A (the “Release”).
In order to be effective, such Release must be delivered by Executive to the
Company no later than forty-five (45) days following the Termination Date.

6. Section 280G.

6.1 If any payment or benefit (including payments and benefits pursuant to this
Agreement) that Executive would receive in connection with a Change in Control
from the Company or otherwise (“Transaction Payment”) would (a) constitute a
“parachute payment” within the meaning of Section 280G of the Code; and (b) the
net after-tax benefit that Executive would receive by reducing the Transaction
Payments to three times the “base amount,” as defined in Section 280G(b)(3) of
the Code, (the “Parachute Threshold”) is greater than the net after-tax benefit
Executive would receive if the full amount of the Transaction Payments were paid
to Executive, then the Transaction Payments payable to Executive shall be
reduced (but not below zero) so that the Transaction Payments due to Executive
do not exceed the amount of the Parachute Threshold, reducing first any
Transaction Payments under Section 5.6(a) hereof.

6.2 Unless Executive and the Company otherwise agree in writing, any
determination required under this section shall be made in writing by the
Company’s independent public accountants (the “Accountants”), whose
determination shall be conclusive and binding upon Executive and the Company for
all purposes. The Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good faith
interpretations concerning the application of Sections 280G and 4999 of the
Code. The Accountants shall provide detailed supporting calculations to the
Company and Executive as requested by the Company or Executive at least thirty
(30) days prior to the date the excise tax imposed by Section 4999 of the Code
(including any interest, penalties or additions to tax relating thereto) is
required to be paid by Executive or withheld by the Company. Executive and the
Company shall furnish to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
section. The Company shall bear all costs the Accountants may reasonably incur
in connection with any calculations contemplated by this section as well as any
costs incurred by Executive with the Accountants for tax planning under Sections
280G and 4999 of the Code.

6.3 The Company hereby agrees that, for purposes of determining whether any
Transaction Payment would be subject to the excise tax under Section 4999 of the
Code, the non-compete set forth in Exhibit B shall be treated as an agreement
for the performance of personal services. The Company hereby agrees to
indemnify, defend, and hold harmless Executive from and against any adverse
impact, tax, penalty, or excise tax resulting from the Company or Accountants’
attribution of a value to the non-compete set forth in Exhibit B that is less
than the total compensation amount disclosed under Item 402(c) of Securities and
Exchange Commission Regulation S-K for 2015 (as reported in the 2016 annual
report or proxy statement), to the extent the use of such lesser amount results
in a larger excise tax under Section 4999 of the Code than Executive would have
been subject to had the Company or

 

- 7 -



--------------------------------------------------------------------------------

Accountants attributed a value to the non-compete set forth in Exhibit B that is
at least equal to the total compensation amount disclosed under Item 402(c) of
Securities and Exchange Commission Regulation S-K for 2015.

7. Tax Matters.

7.1 The Company shall withhold all applicable federal, state and local taxes,
social security and workers’ compensation contributions and other amounts as may
be required by law with respect to compensation payable to Executive pursuant to
this Agreement.

7.2 Notwithstanding anything herein to the contrary, this Agreement is intended
to be interpreted and applied so that the payment of the benefits set forth
herein either shall either be exempt from the requirements of Section 409A of
the Code (“Section 409A”) or shall comply with the requirements of such
provision. Notwithstanding any provision of this Agreement to the contrary, if
Executive is a “specified employee” within the meaning of Section 409A, any
payments or arrangements due upon a termination of Executive’s employment under
any arrangement that constitutes a “nonqualified deferral of compensation”
within the meaning of Section 409A and which do not otherwise qualify under the
exemptions under Treas. Regs. Section 1.409A-1 (including without limitation,
the short-term deferral exemption or the permitted payments under Treas. Regs.
Section 1.409A-1(b)(9)(iii)(A)), shall be delayed and paid or provided on the
earlier of (a) the date which is six (6) months after Executive’s “separation
from service” (as such term is defined in Section 409A and the regulations and
other published guidance thereunder) for any reason other than death; and (b)
the date of Executive’s death.

7.3 After any Termination Date, Executive shall have no duties or
responsibilities that are inconsistent with having a “separation from service”
within the meaning of Section 409A as of the Termination Date and,
notwithstanding anything in the Agreement to the contrary, distributions upon
termination of employment of nonqualified deferred compensation may only be made
upon a “separation from service” as determined under Section 409A and such date
shall be the Termination Date for purposes of this Agreement. Each payment under
this Agreement or otherwise shall be treated as a separate payment for purposes
of Section 409A. In no event may Executive, directly or indirectly, designate
the calendar year of any payment to be made under this Agreement which
constitutes a “nonqualified deferral of compensation” within the meaning of
Section 409A and to the extent an amount is payable within a time period, the
time during which such amount is paid shall be in the discretion of the Company.

7.4 Any amounts otherwise payable to Executive following a termination of
employment that are not so paid by reason of this Section 7 shall be paid as
soon as practicable following, and in any event within thirty (30) days
following, the date that is six (6) months after Executive’s separation from
service (or, if earlier, the date of Executive’s death) together with interest
on the delayed payment at the Company’s cost of borrowing. All reimbursements
and in-kind benefits provided under this Agreement shall be made or provided in
accordance with the requirements of Section 409A.

7.5 To the extent that any reimbursements pursuant to Section 4 or otherwise are
taxable to Executive, any reimbursement payment due to Executive pursuant to
such Section shall be paid to Executive on or before the last day of Executive’s
taxable year following the taxable year in which the related expense was
incurred. The reimbursements pursuant to Section 4 or otherwise are not subject
to liquidation or exchange for another benefit and the amount of such
reimbursements that Executive receives in one taxable year shall not affect the
amount of such reimbursements that Executive receives in any other taxable year.

 

- 8 -



--------------------------------------------------------------------------------

8. Confidentiality, Invention Assignment and Non-Competition Agreement.
Executive agrees to be bound by the terms of the Employee Confidentiality,
Invention Assignment and Non-Compete Agreement, a copy of which is attached
hereto as Exhibit B and incorporated herein by reference (the “Non-Compete
Agreement”). Except as expressly set forth in this Agreement and the Non-Compete
Agreement, Executive shall be subject to no contractual or similar restrictions
on his right to terminate his employment hereunder or on his activities after
the Termination Date.

9. Non-Disparagement. During and after the Term, Executive agrees not to make
any statement that criticizes, ridicules, disparages, or is otherwise derogatory
of the Company; provided, however, that nothing in this Agreement shall restrict
Executive from making truthful statements (a) when required by law, subpoena,
court order or the like; or (b) when requested by a governmental, regulatory, or
similar body or entity.

10. Notices. Except as otherwise specifically provided herein, any notice,
consent, demand or other communication to be given under or in connection with
this Agreement shall be in writing and shall be deemed duly given when delivered
personally, when transmitted by facsimile transmission, one (1) day after being
deposited with Federal Express or other nationally recognized overnight delivery
service or three (3) days after being mailed by first class mail, charges or
postage prepaid, properly addressed, if to the Company, at its principal office,
and, if to Executive, at his address set forth following his signature below.
Either party may change such address from time to time by notice to the other.

11. Governing Law. This Agreement shall be governed by and construed and
interpreted in accordance with the laws of the State of Washington, exclusive of
any choice of law rules.

12. Arbitration; Legal Fees.

12.1 Any dispute or controversy arising under or in connection with this
Agreement (except with respect to injunctive relief under Section 8) shall be
settled exclusively by arbitration in Washington, in accordance with the rules
of the American Arbitration Association for employment disputes as then in
effect. Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.

12.2 In the event of any material contest or dispute relating to this Agreement
or the termination of Executive’s employment hereunder, each of the parties
shall bear its own costs and expenses.

13. Amendments; Waivers. This Agreement may not be modified or amended or
terminated except by an instrument in writing, signed by Executive and a
duly-authorized officer of the Company (other than Executive). By an instrument
in writing similarly executed, either party may waive compliance by the other
party with any provision of this Agreement that such other party was or is
obligated to comply with or perform; provided, however, that such waiver shall
not operate as a waiver of, or estoppel with respect to, any other or subsequent
failure. No failure to exercise and no delay in exercising any right, remedy, or
power hereunder shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, or power hereunder preclude any other or
further exercise thereof or the exercise of any other right, remedy, or power
provided herein or by law or in equity. To be effective, any written waiver must
specifically refer to the condition(s) or provision(s) of this Agreement being
waived.

14. Inconsistencies. In the event of any inconsistency between any provision of
this Agreement and any provision of any Company arrangement, the provisions of
this Agreement shall control, unless Executive and the Company otherwise agree
in a writing that expressly refers to the provision of this Agreement that is
being waived.

 

- 9 -



--------------------------------------------------------------------------------

15. Assignment. Except as otherwise specifically provided herein, neither party
shall assign or transfer this Agreement nor any rights hereunder without the
consent of the other party, and any attempted or purported assignment without
such consent shall be void; provided, however, that any assignment or transfer
pursuant to a merger or consolidation, or the sale or liquidation of all or
substantially all of the business and assets of the Company shall be valid
without the consent of Executive, so long as the assignee or transferee (a) is
the successor to all or substantially all of the business and assets of the
Company; and (b) assumes the liabilities, obligations and duties of the Company,
as contained in this Agreement, either contractually or as a matter of law. This
Agreement shall otherwise bind and inure to the benefit of the parties hereto
and their respective successors, assigns, heirs, legatees, devisees, executors,
administrators and legal representatives.

16. Voluntary Execution; Representations. Executive acknowledges that (a) he has
consulted with or has had the opportunity to consult with independent counsel of
his own choosing concerning this Agreement and has been advised to do so by the
Company; and (b) he has read and understands this Agreement, is competent and of
sound mind to execute this Agreement, is fully aware of the legal effect of this
Agreement, and has entered into it freely based on his own judgment and without
duress. Executive represents and covenants that his employment hereunder and
compliance with the terms and conditions hereof will not conflict with or result
in the breach by him of any agreement to which he is a party or by which he may
be bound and in connection with his employment with the Company he will not
engage in any unauthorized use of any confidential or proprietary information he
may have obtained in connection with his employment with any other employer. The
Company represents and warrants that it is fully authorized, by any person or
body whose authorization is required, to enter into this Agreement and to
perform its obligations under it.

17. Headings. The headings of the Sections and sub-sections contained in this
Agreement are for convenience only and shall not be deemed to control or affect
the meaning or construction of any provision of this Agreement.

18. Survivorship. Except as otherwise set forth in this Agreement, the
respective rights and obligations of the parties shall survive any termination
of Executive’s employment.

19. Severability. Whenever possible, each provision or portion of any provision
of this Agreement will be interpreted in such manner as to be effective and
valid under applicable law but the invalidity or unenforceability of any
provision or portion of any provision of this Agreement in any jurisdiction
shall not affect the validity or enforceability of the remainder of this
Agreement in that jurisdiction or the validity or enforceability of this
Agreement, including that provision or portion of any provision, in any other
jurisdiction.

20. Counterparts. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original, but all such counterparts shall
together constitute one and the same instrument. Signatures delivered by
facsimile or PDF shall be effective for all purposes.

21. Entire Agreement. This Agreement and the agreements described in the
attached Exhibits contain the entire agreement of the parties and supersedes all
prior or contemporaneous negotiations, correspondence, understandings and
agreements between the parties, regarding the subject matter of this Agreement.

[Signature Page to Follow]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed by or on behalf of the
parties hereto as of the date first above written.

 

ONCOTHYREON INC.: By:  

 

Name:   Title:   EXECUTIVE:

 

Name:   Address:



--------------------------------------------------------------------------------

Exhibit A

FORM OF GENERAL RELEASE OF ALL CLAIMS

THIS GENERAL RELEASE OF ALL CLAIMS (this “General Release”), dated as of
[                    ], is made by and between [                    ] (the
“Executive”) and Oncothyreon Inc. (together with its successors and assigns, the
“Company”).

WHEREAS, the Company and Executive are parties to that certain Employment
Agreement, dated as of May     , 2016 (the “Employment Agreement”);

WHEREAS, Executive’s employment with the Company has been terminated and
Executive is entitled to receive severance and other benefits, as set forth in
Section 5 of the Employment Agreement subject to the execution of this General
Release;

WHEREAS, in consideration for Executive’s signing of this General Release, the
Company will provide Executive with such severance and benefits pursuant to the
Employment Agreement; and

WHEREAS, except as otherwise expressly set forth herein, the parties hereto
intend that this General Release shall effect a full satisfaction and release of
the obligations described herein owed to Executive by the Company.

NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby covenant and agree as follows:

1. Executive, for himself, Executive’s spouse, heirs, administrators, children,
representatives, executors, successors, assigns, and all other individuals and
entities claiming through Executive, if any (collectively, the “Executive
Releasers”), does hereby release, waive, and forever discharge the Company and
its affiliates and each of its and their respective agents, subsidiaries,
parents, affiliates, related organizations, employees, officers, directors,
attorneys, successors, and assigns in their capacities as such (collectively,
the “Employer Releasees”) from, and does fully waive any obligations of Employer
Releasees to Executive Releasers for, any and all liability, actions, charges,
causes of action, demands, damages, or claims for relief, remuneration, sums of
money, accounts or expenses (including attorneys’ fees and costs) of any kind
whatsoever, whether known or unknown or contingent or absolute, which heretofore
has been or which hereafter may be suffered or sustained, directly or
indirectly, by Executive Releasers in consequence of, arising out of, or in any
way relating to: (a) Executive’s employment with the Company; (b) the
termination of Executive’s employment with the Company; (c) the Employment
Agreement; or (d) any events occurring on or prior to the date of this General
Release. The foregoing release and discharge, waiver and covenant not to sue
includes, but is not limited to, all waivable claims and any obligations or
causes of action arising from such claims, under common law including wrongful
or retaliatory discharge, breach of contract (including but not limited to any
claims under the Employment Agreement other than claims for unpaid severance
benefits, bonus or Salary earned thereunder) and any action arising in tort
including libel, slander, defamation or intentional infliction of emotional
distress, and claims under any federal, state or local statute including the Age
Discrimination in Employment Act (“ADEA”), Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1866 and 1871 (42 U.S.C. § 1981), the National
Labor Relations Act, the Fair Labor Standards Act, the Employee Retirement
Income Security Act, the Americans with Disabilities Act of 1990, the
Rehabilitation Act of 1973, or the discrimination or employment laws of any
state or municipality, and/or any claims under any express or implied contract
which Executive Releasers may claim existed with Employer Releasees. This also
includes a release of any claims for wrongful discharge and all claims for
alleged physical or personal



--------------------------------------------------------------------------------

injury, emotional distress relating to or arising out of Executive’s employment
with the Company or any of its subsidiaries or affiliates or the termination of
that employment; and any claims under the WARN Act or any similar law, which
requires, among other things, that advance notice be given of certain work force
reductions. Notwithstanding anything contained in this Section 1 above to the
contrary, nothing contained in herein shall constitute a release by any
Executive Releaser of any of his, her or its rights or remedies available to
him, her or it, at law or in equity, related to, on account of, in connection
with or in any way pertaining to the enforcement of: (i) any rights to the
receipt of employee benefits which vested on or prior to the date of this
General Release; (ii) the right to receive severance and other benefits under
the Employment Agreement; (iii) any equity rights; or (iv) this General Release
or any of its terms or conditions.

2. Excluded from this General Release and waiver are any claims which cannot be
waived by applicable law, including but not limited to the right to participate
in an investigation conducted by certain government agencies. Executive does,
however, waive Executive’s right to any monetary recovery should any government
agency (such as the Equal Employment Opportunity Commission) pursue any claims
on Executive’s behalf. Executive represents and warrants that Executive has not
filed any complaint, charge, or lawsuit against the Employer Releasees with any
government agency or any court.

3. Executive agrees never to seek personal recovery from any Employer Releasee
in any forum for any claim covered by the above waiver and release language,
except that Executive may bring a claim under the ADEA to challenge this General
Release. If Executive violates this General Release by suing an Employer
Releasee (excluding any claim by Executive under the ADEA or as otherwise set
forth in Section 1 hereof), then Executive shall be liable to the Employer
Releasee so sued for such Employer Releasee’s reasonable attorneys’ fees and
other litigation costs incurred in defending against such a suit. Nothing in
this General Release is intended to reflect any party’s belief that Executive’s
waiver of claims under ADEA is invalid or unenforceable, it being the intent of
the parties that such claims are waived.

4. Executive agrees that neither this General Release, nor the furnishing of the
consideration for this General Release, shall be deemed or construed at any time
to be an admission by the Employer Releasees of any improper or unlawful
conduct.

5. Executive acknowledges and recites that he has:

(a) executed this General Release knowingly and voluntarily;

(b) had a reasonable opportunity to consider this General Release;

(c) read and understands this General Release in its entirety;

(d) been advised and directed orally and in writing (and this subparagraph (d)
constitutes such written direction) to seek legal counsel and any other advice
Executive wishes with respect to the terms of this General Release before
executing it; and

(e) relied solely on Executive’s own judgment, belief and knowledge, and such
advice as Executive may have received from Executive’s legal counsel.

6. Section 12 of the Employment Agreement, which shall survive the expiration of
the Employment Agreement for this purpose, shall apply to any dispute with
regard to this release.

 

- 13 -



--------------------------------------------------------------------------------

7. Executive acknowledges and agrees that (a) his execution of this General
Release has not been forced by any employee or agent of the Company, and
Executive has had an opportunity to negotiate the terms of this General Release;
and (b) he has been offered twenty-one (21) calendar days after receipt of this
General Release to consider its terms before executing it. Executive shall have
seven (7) calendar days from the date he executes this General Release to revoke
his or her waiver of any ADEA claims by providing written notice of the
revocation to the Company, as provided in Section 10 of the Employment
Agreement.

8. Capitalized terms used but not defined in this General Release have the
meanings ascribed to such terms in the Employment Agreement.

9. This General Release may be executed by the parties in one or more
counterparts, each of which shall be an original and all of which shall together
constitute one and the same instrument. Each counterpart may be delivered by
facsimile transmission or e-mail (as a .pdf, .tif or similar un-editable
attachment), which transmission shall be deemed delivery of an originally
executed counterpart hereof.

IN WITNESS WHEREOF, the parties hereto have executed this General Release as of
the day and year first above written.

 

ONCOTHYREON INC.: By:  

 

Name:   Title:   EXECUTIVE:

 

Name:   Address:

 

- 14 -



--------------------------------------------------------------------------------

Exhibit B

EMPLOYEE CONFIDENTIALITY, INVENTION ASSIGNMENT AND NON-COMPETE AGREEMENT

THIS EMPLOYEE CONFIDENTIALITY, INVENTION ASSIGNMENT AND NON-COMPETE AGREEMENT
(“Agreement”) is made as of the date set forth on the signature page below
between Oncothyreon Inc. (the “Company”), and the person whose name is set forth
on the signature page below as Employee (“Employee”).

In consideration of Employee’s employment or continued employment by the
Company, with the intention that this Agreement shall apply to the entire period
of Employee’s employment with the Company (including the period prior to the
date of this Agreement), Employee hereby agrees as follows:

1. CONFIDENTIAL INFORMATION DEFINED. “Confidential Information” means trade
secrets, proprietary information and materials, and confidential knowledge and
information which includes, but is not limited to, matters of a technical nature
(such as discoveries, ideas, concepts, designs, drawings, specifications,
techniques, models, diagrams, test data, scientific methods and know-how, and
materials such as reagents, substances, chemical compounds, subcellular
constituents, cell or cell lines, organisms and progeny, and mutants,
derivatives or replications derived from or relating to any of the foregoing
materials), and matters of a business nature (such as the identity of customers
and prospective customers, clinical and regulatory development plans and data,
clinical trial data, the nature of work being done for or by or being discussed
with third parties, suppliers, and service providers, marketing techniques and
materials, marketing and business development plans, pricing or pricing
policies, financial information, plans for further development, and any other
information not available to the public).

“Confidential Information” shall not include information that Employee
establishes by competent evidence: (a) was in Employee’s possession or in the
public domain before receipt from the Company, as evidenced by the then existing
publication or other public dissemination of such information in written or
other documentary form; (b) becomes available to the public through no fault of
Employee; or (c) is received in good faith by Employee from a third party who is
known to Employee to be not subject to an obligation of confidentiality to the
Company or any other party.

2. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION OF THE COMPANY. Employee
acknowledges that, during the period of Employee’s employment with the Company,
Employee has had or will have access to Confidential Information of the Company.
Therefore, Employee agrees that both during and after the period of Employee’s
employment with the Company, Employee shall not, without the prior written
approval of the Company, directly or indirectly (a) reveal, report, publish,
disclose or transfer any Confidential Information of the Company to any person
or entity; or (b) use any Confidential Information of the Company for any
purpose or for the benefit of any person or entity, except in the good faith
performance of Employee’s work for the Company or to comply with an order from
any court of competent jurisdiction. If Employee is required by a judicial or
administrative authority or court having competent jurisdiction to disclosed
Confidential Information (including Confidential Information of third parties),
Employee shall notify the Company as soon as feasible, shall cooperate with the
Company should the Company seek a protective order or other relief limiting or
conditioning such disclosure and shall provide only the minimum information
required whether or not a protective order or other relief is in place. Except
to the limited extent of such disclosure, all information so disclosed shall, as
to Employee, remain subject to the terms of this Agreement.

3. NON-DISCLOSURE OF CONFIDENTIAL INFORMATION OF OTHERS. Employee acknowledges
that, during the period of Employee’s employment with the Company, Employee may
have



--------------------------------------------------------------------------------

had or will have access to Confidential Information of third parties who have
given the Company the right to use such Confidential Information, subject to a
non-disclosure agreement between the Company and such third party. Therefore,
Employee agrees that both during and after the period of Employee’s employment
with the Company, Employee shall not, without the prior written approval of the
Company, directly or indirectly (a) reveal, report, publish, disclose or
transfer any Confidential Information of such third parties to any person or
entity; or (b) use any Confidential Information of such third parties for any
purpose or for the benefit of any person or entity, except in the good faith
performance of Employee’s work for the Company or to comply with an order from
any court of competent jurisdiction.

4. PROPERTY OF THE COMPANY. Employee acknowledges and agrees that all
Confidential Information of the Company and all reports, drawings, blueprints,
materials, data, code, notes and other documents and records (other than
Employee’s personal address book), whether printed, typed, handwritten,
videotaped, transmitted or transcribed on data files or on any other type of
media, and whether or not labeled or identified as confidential or proprietary,
made or compiled by Employee, or made available to Employee, during the period
of Employee employment with the Company (including the period prior to the date
of this Agreement) concerning the Company’s Confidential Information are and
shall remain the Company’s property and shall be delivered to the Company within
five (5) business days after the termination of such employment with the Company
or at any earlier time on request of the Company. Employee shall not retain
copies of such Confidential Information, documents and records.

5. PROPRIETARY NOTICES. Employee shall not, and shall not permit any other
person to, remove any proprietary or other legends or restrictive notices
contained in or included in any Confidential Information.

6. INVENTIONS.

(a) Employee shall promptly, from time to time, fully inform and disclose to the
Company in writing all inventions, copyrightable material, designs, improvements
and discoveries of any kind which Employee now has made, conceived or developed
(including prior to the date of this Agreement), or which Employee may later
make, conceive or develop, during the period of Employee’s employment with the
Company, which pertain to or relate to the Company’s business or any of the work
or businesses carried on by the Company (“Inventions”). This covenant applies to
all such Inventions, whether or not they are eligible for patent, copyright,
trademark, trade secret or other legal protection; and whether or not they are
conceived and/or developed by Employee alone or with others; and whether or not
they are conceived and/or developed during regular working hours; and whether or
not they are conceived and/or developed at the Company’s facility or not.

(b) Inventions shall not include (i) any Invention made, conceived or developed
by Employee prior to Employee’s employment with the Company; or (ii) any
Invention for which no equipment, supplies, facilities, or trade secret
information of the Company was used and which were developed entirely on
Employee’s own time unless (A) the Invention relates directly to the business of
the Company or to the Company’s actual or demonstrably anticipated research or
development; or (B) the Invention results from any work performed by Employee
for the Company.

(c) All Inventions shall be the sole and exclusive property of the Company, and
shall be deemed part of the Confidential Information of the Company for purposes
of this Agreement, whether or not fixed in a tangible medium of expression.
Employee hereby assigns all Employee’s rights in all Inventions and in all
related patents, copyrights and trademarks, trade secrets and other proprietary
rights therein to the Company. Without limiting the foregoing, Employee agrees
that any copyrightable material shall be deemed to be “works made for hire” and
that the Company shall be deemed the author of such works under the United
States Copyright Act, provided that in the event and to the extent such works
are determined not to constitute “works made for hire”, Employee hereby
irrevocably assigns and transfers to the Company all right (including, without
limitation, moral rights), title and interest in such works.

 

- 16 -



--------------------------------------------------------------------------------

(d) Employee shall assist and cooperate with the Company, both during and after
the period of Employee’s employment with the Company, at the Company’s sole
expense, to allow the Company to obtain, maintain, defend, and enforce patent,
copyright, trademark, trade secret and other legal protection for the
Inventions. Employee shall sign such truthful documents, and do such things
necessary, to obtain such protection and to vest the Company with full and
exclusive title in all Inventions against infringement by others. Employee
hereby appoints the Secretary of the Company as Employee’s attorney-in-fact to
execute any truthful documents on Employee’s behalf for this purpose.

(e) Employee shall not be entitled to any additional compensation for any and
all Inventions made during the period of Employee’s employment with the Company.

7. COVENANT NOT TO COMPETE. If Employee is, at any time during Employee’s period
of employment with the Company, employed in the discovery or development areas
of the Company in a non-clerical position, or at the Vice President level or
higher of the Company, then this Section 7 shall apply. Employee and the Company
agree that the services rendered by Employee are unique and irreplaceable, and
that competitive use and knowledge of any Confidential Information would
substantially and irreparably injure the Company’s business, prospects and good
will. Employee and the Company also agree that the Company’s business as a
biopharmaceutical company is global in nature due to the type of products
developed and commercialized by such companies and being developed by the
Company. Therefore, Employee agrees that during the period of Employee’s
employment with the Company and for a period of one (1) year thereafter,
Employee shall not, directly or indirectly, through any other person, firm,
corporation or other entity (whether as an officer, director, employee, partner,
consultant, holder of equity or debt investment, lender or in any other manner
or capacity):

(a) develop, sell, market, offer to sell products and/or services anywhere in
the world that (i) target Her-2 for the treatment of cancers, (ii) are Chk1
kinase inhibitors, or (iii) have the same or similar technological approach or
technology platform (e.g., same receptors, same mechanism of action, etc.) and
have the same potential indication(s) as any product being developed, offered or
sold by the Company on the date of the termination of Employee’s employment with
the Company for any reason, provided that the foregoing shall not be violated by
Employee’s activities with an entity where the portion of the competitive
business involved is less than fifteen percent (15%) of the total expenditures
of the portion of the entity that is under Employee’s supervision;

(b) solicit, induce, encourage or attempt to induce or encourage any employee or
consultant of the Company to terminate his or her employment or consulting
relationship with the Company, or to breach any other obligation to the Company
(other than advertising not specifically targeted at the Company’s employees and
serving as a reference upon request); or

(c) interfere with, disrupt, alter or attempt to disrupt or alter the
relationship, contractual or otherwise, between the Company and any consultant,
contractor, customer, potential customer, or supplier of the Company.

Employee acknowledges that the foregoing geographic, activity and time
limitations contained in this Section 7 are reasonable and properly required for
the adequate protection of the Company’s business. In the event that any such
geographic, activity or time limitation is deemed to be unreasonable by a court,
Employee shall submit to the reduction of either said activity or time
limitation to such activity or period as the court shall deem reasonable. In the
event that Employee is in violation of the aforementioned restrictive covenants,
then the time limitation thereof shall be extended for a period of time equal to
the pendency of such proceedings, including appeals.

 

- 17 -



--------------------------------------------------------------------------------

Notwithstanding anything contained in this Agreement to the contrary, Employee
may own, directly or indirectly, solely as an investment, securities of any
person or company having a class of securities publically traded, if Employee is
not a controlling person of, or a member of a group which controls, such person
or company and Employee does not, directly or indirectly own more than one
percent (1%) of any class of securities of such person or company.

8. DISCLOSURE OF THIS AGREEMENT. Employee hereby authorizes the Company to
notify others, including but not limited to customers of the Company and any of
Employee’s future employers, of the terms of this Agreement and Employee’s
responsibilities under this Agreement.

9. SPECIFIC PERFORMANCE. Employee acknowledges that money damages alone would
not adequately compensate the Company in the event of a breach or threatened
breach by Employee of this Agreement, and that, in addition to all other
remedies available to the Company at law or in equity, the Company shall be
entitled to injunctive relief for the enforcement of its rights and to an
accounting of profits made during the period of such breach.

10. NO RIGHTS GRANTED. Employee understands that nothing in this Agreement shall
be deemed to constitute, by implication or otherwise, the grant by the Company
to Employee of any license or other right under any patent, patent application
or other intellectual property right or interest belonging to the Company.

11. SEVERABILITY.

(a) Each of the covenants provided in this Agreement are separate and
independent covenants. If any provision of this Agreement shall be determined to
be invalid or unenforceable, the remainder of this Agreement shall not be
affected thereby and any such invalid or unenforceable provision shall be
reformed so as to be valid and enforceable to the fullest extent permitted by
law.

(b) It is not a defense to the enforcement of any provision of this Agreement
that the Company has breached or failed to perform any obligation or covenant
hereunder or under any other agreement or understanding between Employee and the
Company.

12. GOVERNING LAW. This Agreement shall be governed by and construed in
accordance with the laws of the State of Washington without regard to conflict
of law rules. All suits and claims shall be made only in state or federal courts
located in Washington.

13. SUPERSEDES OTHER AGREEMENTS. This Agreement contains the entire agreement of
the parties with respect to subject matter hereof and supersedes all previous
agreements and understandings between the parties with respect to its subject
matter.

14. AMENDMENTS. This Agreement may not be changed, modified, released,
discharged, abandoned or otherwise terminated in whole or in part except by an
instrument in writing, agreed to and signed by the Employee and a duly
authorized officer of the Company.

15. ASSIGNMENT. Except as otherwise specifically provided herein, neither party
shall assign or transfer this Agreement nor any rights hereunder without the
consent of the other party, and any attempted or purported assignment without
such consent shall be void; provided, however, that any assignment or transfer
pursuant to a merger or consolidation, or the sale or liquidation of all or

 

- 18 -



--------------------------------------------------------------------------------

substantially all of the business and assets of the Company shall be valid
without Employee’s consent, so long as the assignee or transferee (a) is the
successor to all or substantially all of the business and assets of the Company;
and (b) assumes the liabilities, obligations and duties of the Company, as
contained in this Agreement, either contractually or as a matter of law.
Employee’s consent shall not be required for any such transaction. This
Agreement shall otherwise bind and inure to the benefit of the parties hereto
and their respective successors, assigns, heirs, legatees, devisees, executors,
administrators and legal representatives.

16. ACKNOWLEDGEMENTS. THE EMPLOYEE ACKNOWLEDGES THAT (i) THE EMPLOYEE HAS READ
AND FULLY UNDERSTANDS THIS AGREEMENT; (ii) THE EMPLOYEE HAS BEEN GIVEN THE
OPPORTUNITY TO ASK QUESTIONS; (iii) THE EMPLOYEE HAS RECEIVED A COPY OF THIS
AGREEMENT, THE ORIGINAL OF WHICH WILL BE RETAINED IN THE EMPLOYEE’S PERSONNEL
FILE; AND (iv) THE EMPLOYEE’S OBLIGATIONS UNDER THIS AGREEMENT SURVIVE THE
TERMINATION OF THE EMPLOYEE’S EMPLOYMENT WITH THE COMPANY FOR ANY REASON.

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth below.

 

ONCOTHYREON INC. By:  

 

Title:   EMPLOYEE:  

 

  (Print Name)  

 

  (Signature Here) Date:  

 

Address:  

 

 

- 19 -